SLIP OP . 02-1_27

UNITED STATES COURT OF INTERNATIONAL TRADE
BEFORE: HON. GREGORY W. CARMAN, CHIEF JUDGE

FORD MOTOR COMPANY,

Plaintiff,

Court No. 92-03-00164
v. '

UNITED STATES,

Defendant.

‘ORDER

On April 12, 2002, the United States Court of Appeals for the Federal Circuit reversed
this Court’s August 2l, 2000 decision in the captioned case and remanded the case to this Court
for entry of judgment in favor of Plaintiff, Ford Motor Company. _S_e_g Ford Motor Co. v. United
_S_jca_tgs_, 286 F.3d 1335 (Fed. Cir. 2002). On August 7, 2002, the Federal Circuit denied the
government’s Petition for Rehearing and Suggestion for Rehearing En Banc. On August 14,

2002, the Federal Circuit issued its mandate ordering that the case is reversed and remanded.

In consideration thereof, it is hereby

ORDERED that judgment be, and hereby is, entered in favor of Plaintiff, Ford Motor

Cornpany; and it is further

ORDERED that the entries covered by this action, listed in Annex A hereto, be deemed

l liquidated by operation of law "as entered," under 19 U.S.C. § 1504(a) (1982); and it is further

ORDERED that Customsgreliquidate the entries covered by this action in accordancewith
this Order and rehmd to Ford Motor Company the excess duties assessed together with interest
from the date of deposit of estimated duties to the date of reliquidation, pursuant to 19 U.S.C.

§ 1505(¢).

SO ORDERED.

Gregory Wb'%nnan, Chief Judge

Dated:  /5; 

New York, New York

.  

l Entrv I\.Iumber

86-100127-7

` EntrvDate
_»36-`10'